Citation Nr: 1753204	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-09 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
17

THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as associated with exposure to environmental hazards in Southwest Asia. 

2.  Entitlement to service connection for chronic elbow pain, claimed as fibromyalgia, to include as associated with exposure to environmental hazards is Southwest Asia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's brother, Veteran's friend



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1991 and had service in the Southwest Theater of Operations.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file includes VA treatment records through January 2016.  On remand, all VA treatment records from January 2016 through the present should be associated with the record. 

The Veteran's VA treatment records indicate that he had applied for benefits from the Social Security Administration (SSA).  On remand, documents from SSA should be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

The Veteran was afforded a VA Gulf War examination in February 2012.  The examiner noted that the Veteran had chronic fatigue and elbow joint pain of unknown etiology but opined that the Veteran's chronic fatigue and bilateral elbow pain are less likely as not related to his Gulf War service.  The examiner reasoned that the Veteran did not have symptoms in service or since service and instead did not have symptoms until 9 and 7 years later, respectively.  However, VA regulations do not require the Veteran's symptoms to have their onset in service.  See 38 C.F.R. § 3.317 (2017).  In addition, the examiner indicated that the Veteran denied any chronic diffuse body, muscle and joint pains during the examination, however during the May 2017 hearing, the Veteran reported muscle and joint pain in several areas. Thus, a new medical examination and opinion is warranted.   

Finally in a December 2014 private opinion, Dr. E.O.S. indicated that the Veteran's service-connected sleep apnea may be a cause of his chronic fatigue.  As such, an opinion on secondary service connection is also warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from January 2016 through the present. 

2.  Request and obtain from the Social Security Administration copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. If there are no records, this should be documented in the claims file.

3.  After the above development afford the Veteran a new VA Gulf War Illness examination regarding his joint pain and chronic fatigue.  The examiner should issue opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's joint pain is considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's chronic fatigue is considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities

(c) Whether it is at least as likely as not (50 percent or better probability) that Veteran's chronic fatigue is caused OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected sleep apnea.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner must provide a detailed rationale for each opinion. 

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







